                  IN THE UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF ARKANSAS
                            WESTERN DIVISION

CONTRELL HENDERSON                                                      PLAINTIFF

v.                               CASE NO. 4:19-CV-536 SWW-JTK

JAMES MOODY, Judge, et al.                                          DEFENDANTS

                                         ORDER
      The Court has reviewed the Proposed Findings and Recommendations

submitted by United States Magistrate Judge Jerome T. Kearney. No objections

have been filed. After careful consideration, the Court concludes that the Proposed

Findings and Recommendations should be, and hereby are, approved and adopted in

their entirety as this Court’s findings in all respects.

      IT IS, THEREFORE, ORDERED that this action is DISMISSED WITHOUT

PREJUDICE for failure to prosecute.

      IT IS SO ORDERED THIS 3RD DAY OF OCTOBER, 2019.

                                                /s/Susan Webber Wright
                                                UNITED STATES DISTRICT JUDGE
